DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 20, 21, 23, 24, 30-34, 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian”) and Hoyme et al (U.S. Patent Application Publication Number: US 2014/0058468 A1, hereinafter “Hoyme” - APPLICANT CITED).
Regarding claims 20, 34, 36  and 37, Kaemmerer teaches a shock deferral system and method (e.g. 40 Figs 1, 2 and 5) comprising: 
a defibrillator configured to send user physiological measure, communicate a notification of an impending shock and deliver shock therapy (e.g. 10 Figs 1, 2, 5 [0024],[0045], i.e. therapy module may produce defibrillation stimulus)
a bi-directional communication device (i.e. transceiver, e.g. 200 Fig 5, [0044],[0046]) configured to receive a wireless notification of an impending shock (e.g. 104 Fig 3,4,[0030], [0047], i.e. output device 204 is configured to alert the patient that the therapy from the IMD is impending) from the implanted defibrillator and configured to wirelessly send an instruction to defer the impending shock to the implanted defibrillator (e.g. [0048] i.e. patient may override therapy from the IMD); 
a user interface configured to: 
provide the notification of the impending shock (e.g. 40, 204 [0024],[0046], i.e. the output device includes a screen), 
receive the instruction to defer the impending shock from a user, wherein the user touches the user interface to provide the instruction to defer (e.g. 40, 204 [0006],[0048], the output device includes a buttons that the patient must press)  and instruct the bi-directional communication device to send the instruction to defer, for a deferral time, the impending shock upon receipt of the instruction to defer the impending shock  (e.g. [0016] the therapy modification indication may override or modify the impending therapy and cause IMD 10 to modify the therapy for at least a predetermined period of time) 

Kaemmerer does teach that the user interface comprises a screen (e.g. 40, 204 [0024],[0046]) and they also teach that the patient interface device 40 and IMD 10 may apply unique identifiers to signals sent that cause only an associated device to recognize and respond to the signals (e.g. [0049]) but Kaemmerer does not specifically teach that the alert is displayed on the screen or that the user interface is configured to  receive biometric authentication data from the user and authenticate the user based on the biometric authentication data every time they receive notification of impending shock from the defibrillator.  
Subramanian teaches a wearable defibrillator that communicates with a wrist worn device and provide alerts in visual form (e.g. [0014], [0016],[0098]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include features such as a visual alerting system in the wrist worn device of Kaemmerer as taught by Subramanian in order to provide the predictable results of improving safety of the system. 
Hoyme teaches an implantable medical device (IMD) (e.g. 110 Fig.1) that communicates with an external device (e.g. 170 Fig.1) and teaches that it is well known to have an authentication interface configured to receive authentication data from a user and an authentication device configured to authenticate the user based on the authentication data and provide access to an IMD functions including deferring of shock upon authentication by the authentication device and receipt of the instruction to defer the shock based on the user and location (e.g. [0025]-[0027],[0037]-[0046]). Therefore it 





Regarding claim 21, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed and further Kaemmerer teaches a wrist strap configured to secure the bi-directional communication device and the user interface to a wrist of the user (e.g. 40 Fig 2 shows that the bidirectional communication device 40 is a wrist worn device comprising a wrist strap).  
Regarding claims 23 and 30, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed and they teach the authentication interface as claimed as discussed above, they do not specifically teach that the user interface comprises a fingerprint sensor, wherein the fingerprint sensor receives the biometric authentication data when the user interface receives the instruction to defer from the touch of the user, wherein the biometric authentication data comprises fingerprint data. Hoyme teaches an implantable medical device (IMD) (e.g. 110 Fig.1) that communicates with an external device (e.g. 170 Fig.1) and teaches that it is well known to have an authentication interface that comprises a finger print scanner attached to the authentication interface (e.g. [0039]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further include features such as a finger print scanner on the user interface as taught by Kaemmerer in view of 
Regarding claims 24 and 31, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed and they teach the authentication interface as claimed as discussed above, they do not specifically teach that the user interface comprises a camera configured to record an image of a portion of the user containing the biometric authentication data, wherein the image is of one of an iris, a face, a hand, an ear, skin, and a fingerprint of the user.  Hoyme teaches an implantable medical device (IMD) (e.g. 110 Fig.1) that communicates with an external device (e.g. 170 Fig.1) and teaches that it is well known to have a camera in the external device  for taking an image of the user  for authentication (e.g. [0043]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further include a camera in the wrist watch deferral unit as taught by Kaemmerer in view of Subramanian and Hoyme in order to provide the predictable results of improving safety and providing authorization to only select users. 
Regarding claim 32, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed and further Kaemmerer teaches the bi-directional communication device is a radio (e.g. [0044]).  
Regarding claim 33, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed and further Kaemmerer teaches that the bi-directional communication device is configured to relay one or more physiological measurements sensed by the defibrillator to the  user interface (i.e. patient interface device e.g. [0024]-[0026], [0050]).
Regarding claim 39, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed and Kaemmerer teaches sending the received instruction to the implanted defibrillator is through radio frequency (e.g. [0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



















Claims 22, 23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian”) and Hoyme et al (U.S. Patent Application Publication Number: US 2014/0058468 A1, hereinafter “Hoyme” - APPLICANT CITED) and further in view of Vincent (U.S. Patent Application Publication Number: US 2017/0124371 A1, hereinafter “Vincent”).
 Regarding claims 22 and 28, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed and while Hoyme teaches obtaining user identity information via a port that is coupled to a biometric scanner such as a fingerprint sensor a hand print sensor or an imaging device (e.g. [0039], [0043]), Kaemmerer in view of Subramanian and Hoyme do not specifically teach the user interface comprising an impedance sensor comprising a first electrode contacting skin of the wrist of the user and a second electrode contacting the user when the user touches the user interface to provide the instruction to defer,Page 2 of 7Preliminary Amendment Serial Number: Filed herewith Docket No.: 115.0253USC2 (16-0044US03)wherein the user interface receives the biometric authentication data when the user touches the user interface to provide the instruction to defer, wherein the biometric authentication data is impedance at least partially through a body of the user.  
Vincent teaches a wearable device (e.g. Abstract) comprising a user interface with an impedance sensor that comprises a first electrode contacting skin of the wrist of the user and a second electrode contacting the user,Page 2 of 7Preliminary Amendment Serial Number: Filed herewith Docket No.: 115.0253USC2 (16-0044US03)wherein the user interface receives the biometric authentication data when the user touches the user interface to provide the instruction to defer, wherein the biometric authentication data is impedance at least partially through a body of the user (e.g. Fig. 3, [0041]-[0043]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kaemmerer in view of Subramanian and Hoyme to include an impedance sensors as taught by Vincent in order to provide the predictable results of improving the accuracy of the biometric authentication.





Regarding claim 29, Kaemmerer in view of Subramanian and Hoyme and Vincent teaches the invention as claimed and Kaemmerer further teaches that the shock 

Regarding claims 23 and 30, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed and while Hoyme teaches obtaining user identity information via a port that is coupled to a biometric scanner such as a fingerprint sensor a hand print sensor or an imaging device (e.g. [0039], [0043]), Kaemmerer in view of Subramanian and Hoyme do not specifically teach the user interface comprises a fingerprint sensor, wherein the fingerprint sensor receives the biometric authentication data when the user touches the user interface with a finger to provide the instruction to defer, wherein the biometric authentication data comprises fingerprint information (e.g. Figs. 2, 3, [0033]-[0043]).  
Vincent teaches a wearable device (e.g. Abstract) comprising a user interface with a fingerprint sensor, wherein the fingerprint sensor receives the biometric authentication data when the user touches the user interface with a finger, wherein the biometric authentication data comprises fingerprint information. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kaemmerer in view of Subramanian and Hoyme to include an impedance sensors as taught by Vincent in order to provide the predictable results of improving the accuracy of the biometric authentication.
Claim 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian”) and Hoyme et al (U.S. Patent Application Publication Number: US 2014/0058468 A1, hereinafter “Hoyme” - APPLICANT CITED) and  further in view of Saxena et al  (U.S. Patent Application Publication Number: US 2012/0044069 A1, hereinafter “Saxena”). 
 Regarding claim 25, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed and teaches that the defibrillator interface unit comprises the bi-directional communication device and a wrist strap configured to secure the defibrillator interface unit to a wrist of the user (e.g. 40 Fig 2 shows that the bidirectional communication device 40 is a wrist worn device comprising a wrist strap). They do not specifically teach a smart phone comprising the user interface. 
Saxena teaches a system that comprises an arm mounted sensor that communicates information with a wrist mounted transponder (e.g. 103 Figs 1-3). They also teach that due to size and weight constraints, the arm-mounted data collection band 101 and the wrist-mounted transponder 103 have limited user interface capabilities, and are generally not suitable for data entry, and they teach a mobile device that has suitable or even extensive data entry capabilities, e.g., a keyboard or other entry device and a screen or other GUI device (e.g. [0019]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system to include a mobile device such as a smart phone with a keyboard and GUI for data entry as taught by Saxena in order to provide the predictable results of allowing easier data entry and a more user friendly system.






Regarding claim 26, Kaemmerer in view of Subramanian and Hoyme and Saxena teaches the invention as claimed and they teach the authentication interface as claimed 
Hoyme teaches an implantable medical device (IMD) (e.g. 110 Fig.1) that communicates with an external device (e.g. 170 Fig.1) and teaches that it is well known to have an authentication interface that comprises a finger print scanner attached to the authentication interface (e.g. [0039]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include features such as a finger print scanner in the smartphone of Kaemmerer in view of Subramanian and Hoyme and Saxena in order to provide the predictable results of improving safety and providing authorization to only select users. 
Regarding claim 27, Kaemmerer in view of Subramanian and Hoyme and Saxena teaches the invention as claimed and they teach the authentication interface as claimed as discussed above, they do not specifically teach that the smartphone comprises a camera configured to record an image of a portion of the user containing the biometric authentication data, wherein the image is of one of an iris, a face, a hand, an ear, skin, and a fingerprint of the user.  
Hoyme teaches an implantable medical device (IMD) (e.g. 110 Fig.1) that communicates with an external device (e.g. 170 Fig.1) and teaches that it is well known to have a camera in the external device  for taking an image of the user  for authentication (e.g. [0043]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a . 


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian”) and Hoyme et al (U.S. Patent Application Publication Number: US 2014/0058468 A1, hereinafter “Hoyme” - APPLICANT CITED) and Stein et al (U.S. Patent Application Publication Number: US 2004/0230246 A1, hereinafter “Stein”- APPLICANT CITED).
Regarding claim 33, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed and further Kaemmerer teaches that the bi-directional communication device is configured to relay one or more physiological measurements sensed by the defibrillator to the patient interface device (e.g. [0024]-[0026], [0050]). They do not specifically teach that the one or more physiological measurements sensed by the defibrillator and relayed to the user interface of the patient interface device. Stein teaches that it is well known to relay one or more physiological measurements sensed by an implantable medical device to a user interface (e.g. [0055],[0070]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kaemmerer in view of Subramanian and Hoyme to include the teachings of Stein in order to provide the . 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian”) and Hoyme et al (U.S. Patent Application Publication Number: US 2014/0058468 A1, hereinafter “Hoyme” - APPLICANT CITED) and  further in view of Lane et al (U.S. Patent Application Publication Number: US 2009/0275805 A1, hereinafter “Lane” - APPLICANT CITED).
Regarding claim 38, Kaemmerer in view of Subramanian and Hoyme teaches the invention as claimed except for the method further comprising entering a training mode comprising soliciting a user for authentication data absent a notification of impending shock therapy. Lane teaches that it is well known to have medical devices set up to have training modes that can be actuated by an RFID fob that can be used for authentication (e.g. [0134]). Therefore it would have been in it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kaemmerer in view of Subramanian and Hoyme to have a training mode comprising soliciting a user for authentication data absent a notification of impending shock therapy in order to provide the predictable results of using the same device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 





Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10149981 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to systems and a method for shock deferral comprising: a bi-directional communication device configured to receive a wireless notification of an impending shock from an implanted defibrillator and configured to wirelessly send an instruction to defer the impending shock to the implanted defibrillator; a user interface configured to: display the notification of the impending shock, receive the instruction to defer the impending shock from a user, wherein the user touches the user interface to provide the instruction to defer, receive biometric authentication data from the user, authenticate the user based on the biometric authentication data, and instruct the bi-directional communication device to send the instruction to defer, for a deferral time, the impending shock upon authentication and receipt of the instruction to defer the impending shock, wherein the shock deferral system is wearable by, manually holdable by, pocketable by the user, or U.S. Patent No. 10149981 B2 which is also directed to systems and a method for shock deferral comprising: a bi-directional communication device configured to receive a notification of an impending shock from a defibrillator and configured to send an instruction to defer the impending shock to the defibrillator;  an authentication interface configured to receive authentication data from a user; a user instruction interface configured to receive the instruction to defer the impending shock from the user;  and an authentication device configured to authenticate the user based on the authentication data and instruct the bi-directional communication device to send the instruction to defer a shock upon authentication and receipt of the instruction to defer the shock, wherein the shock deferral unit is portable by an ambulatory patient, and wherein the authentication interface is configured to receive authentication data from a user and the user instruction interface is configured to send the instruction to defer shock within a 60-second time period. 
Additionally some of the dependent claims of the current application are similar to the dependent claims of U.S. Patent No. 10149981 B2.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10149981 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to systems and a method for shock deferral comprising: a bi-directional communication device configured to receive a wireless notification of an impending shock from an implanted defibrillator and configured to wirelessly send an instruction to defer the impending shock to the  
comprising inter alia a defibrillator configured to sense patient physiological measures, communicate a notification of impending shock, and deliver shock therapy;  and a bi-directional communication device configured to receive a notification of impending shock from the defibrillator and configured to send an instruction to defer the impending shock to the defibrillator; an authentication interface configured to receive authentication data from a user;  a user instruction interface configured to receive the instruction to defer the impending shock from the user;  and an authentication device configured to receive the authentication data from the authentication interface, and authenticate the user based on the authentication data;  wherein the defibrillator is configured to defer, for a deferral time, the impending shock upon authentication by the authentication device and receipt of the instruction to defer the shock, wherein the authentication interface and the user instruction interface are portable by an ambulatory patient.
Additionally some of the dependent claims of the current application are similar to the dependent claims of U.S. Patent No.10589113 B2.
While no prior art rejection is provided for claim 35, it is not indicated as allowable due to the double patenting rejections discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Donnelly et al (U.S. Patent No. US 8271082 B2, hereinafter “Donnelly”) teaches a wearable cardioverter defibrillator comprising an external user interface button for actuating one or more response buttons
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792